Cite as 2016 Ark. App. 582


                 ARKANSAS COURT OF APPEALS

                                         EN BANC
                                      No. CR-12-950

                                                Opinion Delivered:   NOVEMBER 30, 2016

THOMAS RAINEY                            APPEAL FROM THE DALLAS
                               APPELLANT COUNTY CIRCUIT COURT
                                         [NO. 20CR-10-26]
V.
                                                HONORABLE DAVID CLINGER,
                                                JUDGE
STATE OF ARKANSAS
                                 APPELLEE MOTION STRICKEN


                                      PER CURIAM

       Ms. Teresa Bloodman, appellant’s former attorney, tendered a motion requesting this

court to reconsider our recent opinion in this case. See Rainey v. State, 2016 Ark. App. 505.

Although Ms. Bloodman alleges that our opinion removed her from this case because of

briefing deficiencies, we removed her because she had recently been placed on interim

suspension pending disbarment proceedings and was, therefore, currently prohibited from

practicing law. Id. Thus, we appointed Mr. Jonathan Streit to represent appellant in this

case, to correct the briefing deficiencies noted, and to submit a substituted brief in this

appeal. Id.

       A person who is not a licensed attorney may not practice law in Arkansas Abel v.

Kowalski, 323 Ark. 201, 913 S.W.2d 788 (1996). In Davenport v. Lee, 348 Ark. 148, 72
S.W.3d 85 (2002), our supreme court held that where a party not licensed to practice law

in this state attempts to represent the interest of others by submitting himself or herself to
                                 Cite as 2016 Ark. App. 582

the jurisdiction of the court, those actions, such as filing pleadings, are rendered a nullity.

Thus, because Ms. Bloodman is currently unauthorized to practice law, has been removed

from this case, and is, therefore, prohibited from representing appellant, we must strike this

motion as a nullity. See Abel, supra.

       Motion stricken.

       VIRDEN, J., not participating.




                                              2